Citation Nr: 1100621	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, 
left ear.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired psychiatric 
disorder, claimed as nerves and a neuropsychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to November 1980.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In May 2006, the RO denied a claim for an increased rating for 
left ear hearing loss and a claim for service connection for 
tinnitus.  In March 2007, the Veteran perfected his appeal with 
regard to both issues.  In April 2009, the RO granted service 
connection for tinnitus, which constitutes a full grant of the 
benefit on that issue.  Therefore, the issue of service 
connection for tinnitus is no longer before the Board. 

The Veteran testified before the undersigned Veterans Law Judge 
in April 2010.  A transcript of the hearing is of record.  The 
record was held open for 30 days to allow additional evidence; 
however none was received by the Board.

In consideration of the Veteran Claims Court's decision in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by claimant's description of claim, 
reported symptoms, and the other information of record), the 
Board has recharacterized the Veteran's psychiatric claim, as is 
now stated on the title page.

The issue of service connection for an acquired psychiatric 
disorder will be reopened and both issues on appeal are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In April 1996, the RO denied a claim for mental problems.  
The Veteran was notified of this decision and apprised of his 
appellate rights but he did not appeal.

2.  The April 1996 decision is the last final denial for an 
acquired psychiatric disorder.

3.  The evidence added to the record since April 1996 is new and 
relates to an unestablished fact necessary to substantiate the 
claim or otherwise raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010).

2.  New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as nerves and neuropsychiatric 
condition.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104, 7105 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.156 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed rating decisions may not be reopened absent the 
submission of new and material evidence warranting revision of 
the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).  "New" evidence means evidence "not previously 
submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) 
(2010).  "Material" evidence means "evidence that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim."  Id.  

In order to be "new and material" evidence, the evidence must 
not be cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases for 
the final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last final 
disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 (West 
2002).  "The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it must 
so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is new 
and material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Historically, service connection for a "mental problems" was 
denied by the RO in April 1996, as the claim was not well-
grounded.  The Veteran's service treatment records did not 
contain a diagnosis of an acquired psychiatric disorder and an 
August 1995 VA examination did not diagnosis a psychiatric 
disorder.   

In November 2006, the Veteran submitted his current claim for 
"nerves," which was also referred to as a neuropsychiatric 
condition.  The RO denied the claim in August 2007, finding that 
new and material evidence had not been submitted to reopen the 
claim.  In the February 2009 statement of the case, the RO found 
new and material evidence, reopened the claim, and continued the 
denial. 

After reviewing the record, the Board finds that new and material 
evidence has been submitted in order to reopen the Veteran's 
claim.

In this case, the evidence submitted after the April 1996 RO 
decision consists of statements by the Veteran; current VA 
treatment records; a September 2008 statement by his wife; an 
April 1979 narrative summary, discharge, psychiatric service, 
Naval Regional Medical Center, Camp Lejeune; private treatment 
records (in Spanish and translated); and an August 2007 Social 
Security Disability determination statement and underlying 
medical evidence.   

Specifically, the September 2008 written statement by the 
Veteran's wife, the copy of the April 1979 discharge narrative 
summary from his in-service in-patient psychiatric treatment, and 
the August 2007 Social Security Disability determination 
statement are new in that they were not of record prior to April 
1996.  

Further, they are material, in that his wife's statement 
described his behavior, his experiencing of nightmares, and their 
timing (since service), the 1979 service treatment summary 
described the Veteran's in-service psychiatric treatment which 
noted the diagnosis of a personality disorder and an assessment 
of his nightmares, and the August 2007 Social Security 
determination found as a secondary diagnosis that he had an 
affective/mood disorder.   

Further, these statements are presumed to be credible for the 
purposes of reopening his claim.  In essence, this evidence is 
related to unestablished facts necessary to substantiate the 
claim.  Consequently, the claim of service connection for an 
acquired psychiatric disorder is reopened.  The appeal is granted 
to this extent only.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented 
at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist 
a claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which information 
and evidence that VA will seek to provide and which information 
and evidence the claimant may provide.

The VCAA states that nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A (f).

Specific to requests to reopen a previously denied claim, the 
Veteran must be notified of both the reopening criteria and the 
criteria for establishing the underlying claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  However, since the Board is 
reopening the claim for service connection for an acquired 
psychiatric disorder, any failure to provide proper notice under 
Kent results in no prejudice to the Veteran and is harmless 
error.


ORDER

As new and material evidence has been submitted to reopen the 
previously-denied claim of service connection for an acquired 
psychiatric disorder, the appeal to this extent only is granted 
and the claim is reopened.


REMAND

Having reopened the acquired psychiatric disorder claim, the 
Board finds that a remand is needed to address the merits.  

First, the Board notes that the Veteran's VA mental health 
treatment records appear to be incomplete.  They span 2005 
through October 2008.  In his April 2010 testimony, he stated he 
had continued to receive mental health treatment, though he was 
unclear as to whether he had received a diagnosis of depression.  

Moreover, the August 2007 Social Security determination includes 
the secondary diagnosis of an affective/mood disorder; however it 
is not clear which evaluation or treatment report provided the 
basis for that finding.  Upon further review of the claims file, 
the Board observes that the 1995 VA mental disorders examination 
was conducted without a review of the claims file.

All of the VA treatment records that pertain to the acquired 
psychiatric disorder claim must be obtained and included in the 
record.  If those current records contain a depression or another 
acquired psychiatric disorder diagnosis, other than a diagnosis 
of posttraumatic stress disorder (PTSD) which is the subject of a 
separate claim, then the Veteran is to be afforded another VA 
mental disorders examination to establish the nature and etiology 
of his acquired psychiatric disorder.  

As well, upon a review of the VA treatment reports of record, the 
Board notes the Veteran was administered an audiogram in October 
2008, prior to the February 2009 VA audio examination.  The 
October 2008 audiology clinic entry notes that the results of the 
October 2008 audiogram may be viewed by accessing certain entries 
in the computer database.  The numerical results of this October 
2008 audiogram must be accessed and printed for review by the 
Board and inclusion in the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records 
pertaining to the Veteran's mental health, to 
include psychiatry and social worker notes, 
from the New York VA medical facility dated 
from October 2008 to present and associate 
them in the record.  Document any negative 
replies.

2.  Obtain all VA treatment records 
pertaining to the Veteran's hearing loss, to 
include audiology reports, from the New York 
VA medical facility dated from October 2008 
to present and associate them in the record.  
In particular, find the numerical results to 
the October 2008 audiogram and include these 
results in the record.  Document any negative 
replies.

3.  Schedule the Veteran for an audiology 
examination to assess the current level of 
his hearing loss.

4.  Schedule the Veteran for an examination 
to ascertain the existence and etiology of 
his psychiatric disorder, other than PTSD.  

The claims file must be made available for 
review by the examiner, and the examination 
report must reflect that such review 
occurred.  Upon a review of the record and 
examination of the Veteran, the examiner 
should offer an opinion as to the following:

a. What is/are the current psychiatric 
disorders identified?

b.  Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
psychiatric disorder(s), other than PTSD, 
is/are a result of service and became 
manifested in service.  

c. The Board observes that the record now 
contains a copy of an April 1979 narrative 
discharge summary regarding the Veteran's in-
patient psychiatric treatment and that an 
August 2007 Social Security Disability 
determination found as a secondary diagnosis 
of an affective/mood disorder.

d. A rationale for any opinion advanced must 
be provided.  In this regard, if the examiner 
concludes that there is insufficient 
information to provide an etiologic opinion 
without result to mere speculation, the 
examiner should state whether the inability 
to provide an opinion was due to a need for 
further information (with said needed 
information identified) or because the limits 
of medical knowledge had been exhausted 
regarding the etiology of the disorder.  

5.  Then readjudicate the claims at issue in 
light of any additional evidence obtained.  
If the dispositions of the claims remain 
unfavorable, send the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it.  Thereafter, return the file 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


